Name: COMMISSION REGULATION (EC) No 485/95 of 1 March 1995 amending Regulation (EC) No 1080/94 relating to the opening of a standing invitation to tender for the export of rye held by the German intervention agency
 Type: Regulation
 Subject Matter: agricultural policy;  trade policy;  trade;  plant product;  Europe
 Date Published: nan

 4. 3 . 95 1 EN I Official Journal of the European Communities No L 49/35 COMMISSION REGULATION (EC) No 485/95 of 1 March 1995 amending Regulation (EC) No 1080/94 relating to the opening of a standing invitation to tender for the export of rye held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas the measures laid down in Article 5 of Regula ­ tion (EC) No 1080/94 satisfy, in the light of experience, the monitoring objectives but involve excessive delays that make the conduct of the export operations difficult ; whereas the frequency of sampling should be adjusted and the time limit for the analyses should be fixed, while continuing to observe the monitoring objectives ; Whereas commercial transactions with a view to expor ­ ting rye have been or are being concluded ; whereas it is necessary to ensure that such transactions proceed smoothly in order to take advantage of the good trading conditions currently prevailing on the world market ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular Articles 5 and 13 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2), as amended by Regulation (EC) No 1 20/94 (3), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1080/94 (4), as last amended by Regulation (EC) No 3154/94 (*), opened a standing invitation to tender for the export of rye held by the German intervention agency ; HAS ADOPTED THIS REGULATION : Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas, to that end, the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of taking reference samples ; Article 1 Article 5 of Regulation (EC) No 1080/94 is hereby replaced by the following : 'Article 5 1 . The intervention agency, the storer and the successful tenderer, if he so wishes, shall , by common agreement, either before or at the moment of removal from storage, as the successful tenderer chooses, take reference samples at the rate of at least one sample for every 500 tonnes, and shall analyse the samples. The intervention agency may be represented by a proxy, provided this is not the storer. The Commission must be informed of the findings of the analyses within three days. Reference samples shall be taken and analysed within seven working days of the date of the successful tenderer's request or within three working days if the samples were taken on removal from storage . If the final result of the sample analyses indicates a quality : Whereas, while the method set out in Commission Regu ­ lation (EEC) No 689/92 (% as last amended by Regulation (EC) No 2204/94 Q, can still be used when the cereals are delivered into intervention, its use is inappropriate when they are being withdrawn from intervention, given current sampling techniques ; whereas reference should no longer be made to it ; (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 191 , 31 . 7. 1993, p. 76. O OJ No L 21 , 26. 1 . 1994, p. 1 . (4) OJ No L 120, 11 . 5. 1994, p. 18. (Ã  OJ No L 332, 22. 12. 1994, p. 38 . (6) OJ No L 74, 20 . 3 . 1992, p. 18 . 0 OJ No L 236, 10. 9 . 1994, p. 13 . (a) greater than that specified in the notice of invita ­ tion to tender, the successful tenderer must accept the lot as established ; No L 49/36 Ã Ã Ã Ã Official Journal of the European Communities 4. 3 . 95 (b) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender, with the dif ­ ference remaining within a limit of up to :  1 kg/hi for the specific weight, which must not, however, be less than 68 kg/hi,  one percentage point for the moisture content,  half a percentage point for the impurities referred to in B.2 and B.4 of the Annex to Regulation (EEC) No 689/92, and  half a percentage point for the impurities referred to in point B.5 of the Annex to Regu ­ lation (EEC) No 689/92, the percentages admissible for noxious grains and ergot, however, remaining unchanged, the successful tenderer must accept the lot as established ; (c) greater than the minimum characteristics required for intervention but below the quality described in the notice of invitation to tender with the dif ­ ference surpassing the limit referred to in point (b), the successful tenderer may :  either accept the lot as established,  or refuse to take over the lot in question. The successful tenderer shall be released from all his obligations relating to the lot in question, including the securities, only once he has informed the Commission and the interven ­ tion agency forthwith, in accordance with Annex IV ; however, if he requests the inter ­ vention agency to supply him with another lot of intervention rye of the quality laid down, and that without additional charges, the secu ­ rity shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commission thereof in accordance with Annex IV ; (d) below the minimum characteristics required for intervention, the successful tenderer may not remove the lot in question. He shall be released from all his obligations relating to the lot in ques ­ tion, inlcuding the securities, only once he has informed the Commission and the intervention agency forthwith, in accordance with Annex IV ; however, he may request the intervention agency to supply him with another lot of intervention rye of the quality laid down, without additional charges. In this case, the security shall not be released. The lot must be replaced within a maximum of three days from the date of the successful tenderer's request. The successful tenderer shall immediately inform the Commis ­ sion thereof in accordance with Annex IV. 2. However, if the rye is removed before the results of the analysis are known, all risks shall be borne by the successful tenderer from the time of removal of the lot, without prejudice to the forms of recourse the successful tenderer may have against die storer. 3. If, after successive replacements, the successful tenderer has not received a replacement lot of the quality laid down within one month of the date of his request for replacement, he shall be released from all his obligations, including the securities once he has informed the Commission and the intervention agency forthwith in accordance with Annex IV.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to the quantities of rye not removed under the invitation to tender opened by Regulation (EC) No 1080/94. and directly applicable in all MemberThis Regulation shall be binding in its States. Done at Brussels, 1 March 1995. For the Commission Franz FISCHLER Member of the Commission /